Metcalf, J.
The established rule of law, which the court are now to apply, is rightly stated by Lord Abinger, in Vyse v. Wakefield, 6 M. & W. 452, 453. It is this: “ Where a party stipulates to do a certain thing in a certain specific event which may become known to him, or with which he can make himself acquainted, he is not entitled to any notice, unless he stipulates for it; but when it is to do a thing which lies within the peculiar knowledge of the opposite party, then notice ought to be given him.” The case at bar comes within the first branch of this rule. The defendant stipulated to maintain the buildings in good condition during the term for which he demised them to the plaintiff, on the happening of a specific event, to wit, that they should not be in good condition, but should need repairs. He might have known, or made himself acquainted with the fact, that they needed repairs. And he did not stipulate for notice. See Smith v. Goffe, 2 Ld. Raym. 1126, and 11 Mod. 48; 1 Saund. Pl. & Ev. (2d ed.) 214; System of Pleading, 126, 127; Lawes Pl. in Assump. (Amer. ed.) 176 & seq.
But if the defendant’s agreement to maintain the buildings in good condition were not, of itself, sufficient to decide the question raised in this case, yet there is another clause in the lease which is decisive, namely, the reservation, by the defendant, of a right of entry upon the premises, “ to view and make improvements.” He, therefore, having provided for himself the mean of ascertaining the contingency upon which he was to mala repairs, was not entitled to notice from the plaintiff that the contingency had happened. Keys v. Powell, 2 A. K. Marsh. 254.

Exceptions overruled.